Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-12 are currently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measured value acquisition unit (claim 1), a control device adjustment parameter acquisition unit (claims 1 and 9-10), a manipulation variable for control determination unit (claim 1), a manipulation variable for control input unit (claim 1), a measured value multiple acquisition unit (claims 1 and 11), and a control device adjustment parameter determination unit (claims 1-3, 6-7, 9-12); an action determination unit (claims 3 and 12), and a valuation function unit (claims 3 and 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following elements have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above): a measured value acquisition unit (claim 1), a control device adjustment parameter acquisition unit (claims 1 and 9-10), a manipulation variable for control determination unit (claim 1), a manipulation variable for control input unit (claim 1), a measured value multiple acquisition unit (claims 1 and 11), and a control device adjustment parameter determination unit (claims 1-3, 6-7, 9-12); an action determination unit (claims 3 and 12), and a valuation function unit (claims 3 and 12). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, describes a learning device 2, operating condition setting support device 30, control device 20, a controlled device 10 (See figures 1, 3-5, 7), and a simulator 40 (See figures 6-7). However, the one structure that was disclosed for the control device 20 is defined as “hardware components such as a CPU and a memory in an arbitrary computer, a program loaded into the memory, etc.” and that the functional blocks within the control device 20 may be implemented in a variety of manners by hardware only, software only, or by a combination of hardware and software (See Specification at [0028]). As such, the various “units” that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph fail to have any explicit structures. For this reason, the written description fails to disclose the corresponding structure for each of the “units” configured to invoke the claimed functions as recited.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked units are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Claim 12 recites the element “the plurality of control devices” (lines 4-5) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 2-10 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda et al. (EP 3 214 509, publication date June 9, 2017).

With respect to claim 1, Tokuda teaches a plant operating condition setting support system for supporting the setting of an operating condition of a plant that performs a process formed by a plurality of devices (control parameter adjustment system for controlling multiple power generating plants including machine learning to adjust setting value of the controlled parameters, fig.1, fig.15 and par.0013-0016), comprising: 
a plurality of control devices (control apparatus 200 [fig.1 and figs.12-13] of multiple control apparatus 200a1-200a3 [fig.15]) that subject one or more controlled devices in the plurality of devices (subject to gas turbine 101 and steam turbine 102 in the controlled power generating plant 100 [fig.1 and figs.12-13] of the multiple controlled power generating plant 100a1-a3 [fig.15], par.0077) to feedback control respectively (the feedback control between the controlled power generating plant 100 of the multiple controlled power generating plant 100a1-a3 and the control apparatus 200 of the multiple control apparatus 200a1-200a3 respectively, par.0077 and par.0096); and
an operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) that provides integrated support for the setting of the plurality of control devices, which perform a plurality of feedback control tasks respectively and independently (control parameter automatic adjustment apparatus 400 adjust the control parameters setting for the control apparatus 200 of the multiple control apparatus 200a1-200a3 respectively, fig.1 and par.0096), wherein each of the plurality of control devices includes: a measured value acquisition unit (each of the multiple control apparatus 200a1-200a3 includes a plant control logic 210, figs.1,13) that acquires a measured value indicating a state of a controlled device (acquires measurement signal 110 of the state of the gas turbine 101 and steam turbine 102 of the controlled power generating plant 100, fig.12 and par.0077); 
a control device adjustment parameter acquisition unit (actual plant control logic 210 of the control apparatus 200, fig.13) that acquires a control device adjustment parameter for determining a manipulation variable for control input to the controlled device (acquires a control parameter 240 of the adjusted parameter 561 for the actual plant control logic as a setting value for operational control signal 230 to control the gas turbine 101 and steam turbine 102 of the controlled power generating plant 100, fig.13 and par.0015, par.0082-0083); 
a manipulation variable for control determination unit (thermal stress/thermal expansion prediction calculation unit 211 of plant control logic 210 of control apparatus 200, fig.13) that determines the manipulation variable for control based on the measured value acquired by the measured value acquisition unit and the control device adjustment parameter acquired by the control device adjustment parameter acquisition unit (based on measurement signal 110 determines the adjusted setting parameters, par.0082-0086); and 
a manipulation variable for control input unit (operation control signal determination unit 217 of plant control logic 210 of control apparatus 200, fig.13) that inputs the manipulation variable for control determined by the manipulation variable for control determination unit to the controlled device (inputs the operational control signal 230 for control of the gas turbine 101 and steam turbine 102 of the controlled power generating plant 100, fig.13 and par.0082-0086), the operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) includes: 
a measured value multiple acquisition unit (input interface 410 and actual plant database 800, fig.1) that acquires a plurality of measured values indicating states of the plurality of controlled devices controlled by the plurality of control devices, respectively (acquires the measurement signal 110 from the gas turbine 101 and steam turbine 102 for each of the controlled power generating plant 100a1-a3 controlled by each of multiple control apparatus 200a1-200a3 respectively [fig.15], fig.1 and par.0077, par.0096); and 
a control device adjustment parameter determination unit (learning unit 500, fig.1) that determines, based on the plurality of measured values acquired by the measured value multiple acquisition unit, a plurality of control device adjustment parameters used by each of the plurality of control devices to determine manipulation variables for control that should be input to the plurality of controlled devices, according to a policy learned by deep reinforcement learning (based on the measurement signal 110, the learning unit 500 determines the adjusted parameters 561 for control of the gas turbine 101 and steam turbine 102 for each of the controlled power generating plant 100a1-a3; par.0019-0032; adjustment and selecting a setting value for the control parameters based on the measurement signals 110 are determined according to reinforcement learning, par.0021 and par.0040).

With respect to claim 9, Tokuda teaches wherein the operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) communicates the plurality of control device adjustment parameters determined by the control device adjustment parameter determination unit to the respective control devices (each respective adjustment parameters are determined based on the respective control apparatus 200a1-200a3, fig.15), and the control device acquires the control device adjustment parameter communicated from the operating condition setting support device by using the control device adjustment parameter acquisition unit (each of the control parameter automatic adjustment apparatus 400a1-400a3 communicates the adjustment control parameters to each of the respective control apparatus 200a1-200a3, fig.15).

With respect to claim 10, Tokuda teaches wherein the operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) presents the plurality of control device adjustment parameters determined by the control device adjustment parameter determination unit to the operator (the adjusted parameter 561 presents to operator 310 of operational management room 300, fig.1), and the control device acquires the control device adjustment parameter input by the operator by using the control device adjustment parameter acquisition unit (control parameter automatic adjustment apparatus 400 takes input from operator to evaluate the adjusted parameters for the control apparatus 200, fig.1 and par.0027).

With respect to claim 11, Tokuda teaches an operating condition setting support device for providing integrated support for the setting of a plurality of control devices for subjecting one or more controlled devices that are among a plurality of devices forming a process performed in a plant to feedback control respectively (control parameter adjustment system for controlling multiple power generating plants including machine learning to adjust setting value of the controlled parameters, fig.1, fig.15 and par.0013-0016), comprising: 
a measured value multiple acquisition unit (control apparatus 200 [fig.1 and figs.12-13] of multiple control apparatus 200a1-200a3 [fig.15]) that acquires a plurality of measured values indicating states of a plurality of controlled devices (acquires the measurement signal 110 of each multiple controlled power generating plant 100a1-a3 [fig.15], fig.1, indicating states of multiple controlled devices such as the gas turbine 101 and steam turbine 102 of each controlled power generating plant 100a1-a3 [fig.15], fig.12 and par.0077) controlled by the plurality of control devices respectively (controlled by each of multiple control apparatus 200a1-200a3 [fig.15] respectively, par.0096); and
a control device adjustment parameter determination unit (learning unit 500, fig.1) that determines based on the plurality of measured values acquired by the measured value multiple acquisition unit, a plurality of control device adjustment parameters used by each of the plurality of control devices to determine manipulation variables for control that should be input to the plurality of controlled devices, according to a policy learned by deep reinforcement learning (based on the measurement signal 110, the learning unit 500 determines the adjusted parameters 561 for control of the gas turbine 101 and steam turbine 102 for each of the controlled power generating plant 100a1-a3; par.0019-0032; adjustment and selecting a setting value for the control parameters based on the measurement signals 110 are determined according to reinforcement learning, par.0021 and par.0040).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2018/0210406).

With respect to claim 12, Shimizu teaches a learning device (learning device 20, fig.6) comprising: an action determination unit (sections 21-27 of learning device 20, fig.6) that acquires a plurality of measured values indicating states of a plurality of controlled devices forming a process performed in a plant (state observation section 21 acquires state data of machine tool 2 being controlled by NC 1, fig. 6 and par.0016; forming a process with multiple other NC 1 and machine tool 2 [fig.6] as respective control target system [fig.1] and par.0018,0084,0097; a plant is where a manufacturing process takes place with NC spindle to produce a workpiece, fig.6 and par.0017,0020) and outputs a plurality of control device adjustment parameters used by each of the plurality of control devices for subjecting the plurality of controlled devices to automatic feedback control respectively (outputs an adjustment amount of an override control setting value for the PID control of the machine 2 as an output to an environment, fig.1,6 and par.0073; where multiple other NC 1 as control devices with multiple other machine tool 2 as controlled devices [fig.6] are the respective feedback control target system [fig.1] with machine learning [fig.7]); and a valuation function unit that calculates a valuation of a set of i) a plurality of measured values indicating states of the plurality of controlled devices occurring when the plurality of control devices control the plurality of controlled devices by using the control device adjustment parameters output by the action determination unit (machine learning with initial acquired observed states of the controlled machine 2 [par.0102] of the multiple other machine tool 2 [fig.6] being controlled by NC1 of the multiple other NC 1 [fig.6] respectively and outputting the an override control setting value adjustment and control the machine tool 2 based on the adjusted override control setting value to operate or machine the workpiece and the steps repeated as a feedback control, fig.7 and par.0101-0109) and ii) the control device adjustment parameters used, wherein the valuation function unit is learned in such a manner as to reduce an error (error back propagation by adjusting learning with weights to reduce a difference between the output and input, par.0063) between i) an expected value of a reward value that would be obtained when the control device adjustment parameter determination unit determines the control device adjustment parameters that are input to the controlled devices while the plurality of controlled devices are in the states indicated by the plurality of measured values (calculates a reward based on the input of the state data acquired, fig.5,7 and par.0107; rewards includes increase and decrease in cycle time, reduce load on spindle, breakage of tool, and machining accuracy, fig.5 and par.0049 and par.0076), the manipulation variables for control determined by the plurality of control devices by using the control device adjustment parameters determined are input to the plurality of controlled devices to update the states of the plurality of controlled devices (adjustment amount of override control setting value for the PID control of the machine tool 2 as an output to an environment, figs.5-7 and par.0073,0075,0098), and optimum control device adjustment parameters continue to be selected afterwards (adjustment action of the override control setting value may be performed in such a way that the selection of a gain as an adjustment target and an adjustment degree of the selected gain are combined together, par.0098; feedback control with the machine learning is repeatedly performed, figs.1,7-8 and par.0108), and ii) a valuation calculated by the valuation function unit (a value function indicating to what degree a state or an action selected based on acquired mapping is valuable, the agent updates the value function while repeatedly performing actions to learn an optimum action corresponding to a state, par.0046-0047, temporal-difference learning as reinforcement learning algorithm with the state value function, par.0047).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20170032282, US-20170031330, and US-20210157280.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 16, 2022